Citation Nr: 1101784	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  03-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cardiovascular disease, to 
include ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In October 2006, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.

In December 2006 and November 2009, the Board remanded the case 
for further action by the originating agency.  The case has now 
returned to the Board for further appellate action.

The Board's November 2009 remand referred for adjudication the 
issues of entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, and 
entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).  
These issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are again 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and his 
exposure to herbicides is presumed.

2.  The Veteran has been diagnosed with ischemic heart disease. 





CONCLUSION OF LAW

The incurrence of ischemic heart disease during service is 
presumed based on the Veteran's exposure to herbicides in the 
Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202-16 
(August 31, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  

The Veteran contends that service connection is warranted for 
cardiovascular disease, to include ischemic heart disease, either 
on a direct basis or as secondary to service-connected 
posttraumatic stress disorder (PTSD) and diabetes mellitus.  
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Veteran was diagnosed with coronary artery disease in July 
2000 and underwent coronary artery bypass surgery in December 
2000.  He continued to receive treatment for a heart condition, 
and in March 2002 was diagnosed with congestive heart failure 
secondary to ischemic cardiomyopathy.  Additionally, upon VA 
examination in February 2010, the Veteran was diagnosed with 
ischemic heart disease without evidence of current ischemia.  

The Board finds that service connection is warranted for the 
Veteran's diagnosed ischemic heart disease as a result of 
exposure to Agent Orange and other herbicides during service in 
Vietnam.  For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and May 
1975, shall be presumed to have been exposed during such service 
to a herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, 
the diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except for chloracne or other acneform disease.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2010).  

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
75 Fed. Reg. 53,202-16 (August 31, 2010) (to be codified at 38 
C.F.R. § 3.309(e).

The Veteran's service records confirm his service in Vietnam and 
his exposure to herbicides is therefore presumed.  See 38 
U.S.C.A. § 1116(f).  In addition, he has been diagnosed with 
ischemic heart disease.  The Board also finds that this 
disability has manifested to a degree of at least a 10 percent 
since service, as the Veteran underwent coronary bypass surgery 
in December 2000.  Under Diagnostic Code 7017, a total disability 
rating is assigned for three months following coronary bypass 
surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2010).

Service connection is therefore warranted for ischemic heart 
disease as this disability is presumed to have been incurred 
during active duty service based on the Veteran's exposure to 
herbicides during service in Vietnam.  

ORDER

Entitlement to service connection for cardiovascular disease, 
diagnosed as ischemic heart disease, is granted. 




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


